Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to Amendment & Remarks and Terminal Disclaimer concurrent filed on 04/30/2021 regarding patent application 16/820,471 filed on 03/16/2020.  The Terminal Disclaimer has been approved and recorded.  Claims 21 – 40 were originally filed in the patent application.  No claim has been cancelled and/or added in the Amendment.   Claims 21 – 40 remain pending in the application.

Reasons for Allowance
2.	Claims 21 – 40 are allowed over the prior art of record.   An examiner's statement of reasons for allowance is given in the following: 
	Claims 21 – 39 are allowed because the prior art does not teach or fairly suggest the following subject matters:
A method comprising: defining a multi-tier placement of cells for an integrated circuit having multi-tier nets associated with inter-tier connections belonging to a same net; relating the cells with or without the inter-tier connections within one or more groups; and iteratively adjusting a location of the cells with or without a location of inter-tier connections so as to coverage the location of the cells as recited in independent Claim 21;
A method comprising: grouping multiple physical objects in multiple tiers including grouping a first physical object in a first tier with a second physical object in a second tier; and iteratively adjusting a location of the second physical object in the second tier and a location of the first physical object in the first tier closer to each other thereby converging the location of the second physical object in the second tier and the location of the first physical object in the first tier proximate to a same location as recited independent Claim 31.
Claim 40 is allowed because allowable subject matters of Claim 40 are similar to that of Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun J. Lin whose telephone number is (571) 272[Symbol font/0x2D]1899.  The examiner can normally be reached on Monday to Friday from 9:00am to 6:00pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SUN J LIN/Primary Patent Examiner, Art Unit 2851